United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2119
                                  ___________

Andrew Jackson,                      *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Arkansas.
Jo Anne B. Barnhart, Commissioner,   *
Social Security Administration,      * [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                            Submitted: December 2, 2003

                                 Filed: December 10, 2003
                                  ___________

Before RILEY, McMILLIAN, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Andrew Jackson appeals the district court’s1 order dismissing as time-barred
his complaint seeking review of the Commissioner’s denial of disability insurance
benefits and supplemental security income. Having carefully reviewed the record and
the parties’ submissions on appeal, we conclude that dismissal was proper, because


      1
       The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable H.
David Young, United States Magistrate Judge for the Eastern District of Arkansas.
the complaint was filed more than sixty days after Jackson’s attorney received notice
of the Commissioner’s final decision. See 42 U.S.C. § 405(g); Bess v. Barnhart, 337
F.3d 988, 990 (8th Cir. 2003) (per curiam) (limitations period under § 405(g) is
triggered by notice received by either claimant or claimant’s attorney, whichever
occurs first).

      Accordingly, we affirm. See 8th Cir. R. 47B.

                       ______________________________




                                         -2-